Citation Nr: 1428219	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a torn or lax cruciate ligament of the left knee.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for a left knee disability, to include arthritis and a torn or lax, anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a March 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in a statement dated in January 2011, the Veteran's representative stated the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).

The issue of service connection for a left knee disability to include arthritis and a torn or lax cruciate ligament is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 rating decision denied entitlement to service connection for torn or lax, cruciate ligament of the left knee, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final June 2004 rating decision is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a torn or lax cruciate ligament of the left knee.

3.  A January 2006 rating decision denied entitlement to service connection for arthritis of the left knee and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the final July 2004 and January 2006 rating decisions is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied entitlement to service connection a torn or lax cruciate ligament of the left knee, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a torn or lax cruciate ligament of the left knee has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  

3.  The January 2006 rating decision, which denied entitlement to service connection for arthritis of the left knee, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for arthritis of the left knee has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for arthritis of the left knee and for a torn or lax cruciate ligament of the left knee.  These awards represent a grant of these specific issues on appeal, although the merits of the reopened claims will be addressed further in the remand section.  Therefore, VA's duties to notify and assist, with respect to the reopened claims, are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for a left leg condition in July 1989.  In an October 1989 rating decision, the RO denied this claim as well as other claims.  The Veteran was notified of the denial of the claim the next month.  During the pendency of the appeal period no additional evidence was associated with the claims file.  The Veteran did not appeal the October 1989 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In February 2004, the Veteran again filed a claim for service connection for a knee disability.  Entitlement to service connection for a torn or lax cruciate ligament of the left knee was denied in a June 2004 rating decision as new and material evidence had not been received.  The Veteran was notified of the denial of the claim later the same month.  During the pendency of the appeal period no additional evidence was associated with the claims folder.  The Veteran did not appeal the June 2004 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In July 2005, the Veteran again filed a claim for entitlement to service connection for arthritis of his left knee.  Entitlement to service connection arthritis of the left knee was denied in a January 2006 rating decision stated that although there is a record of treatment in service for knee condition, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  The Veteran was notified of the denial of the claim later the same month.  During the pendency of the appeal period no additional evidence was associated with the claims folder.  The Veteran did not appeal the January 2006 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In February 2009, the Veteran again filed a claim for a knee disability.  Entitlement to service connection for arthritis of the left knee was denied in a June 2009 rating decision as new and material evidence was not received.  Entitlement to service connection for a torn or lax cruciate ligament of the left knee was reopened in a July 2009 rating decision but denied on the merits.  The June 2009 and July 2009 rating decisions form the basis of the present appeal.  The denial of these claims were continued in a January 2010 statement of the case and May 2010 supplemental statement of the case, neither of which addressed the claim of entitlement to service connection for arthritis of the left knee on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran is not prejudiced by the Board's adjudication in this regard as the decision herein finds new and material evidence has been received to reopen the claim.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

With respect to the June 2004 rating decision, which denied the claim of entitlement to service connection for a torn or lax cruciate ligament of the left knee, the evidence of record included the October 1989 rating decision, a September 1989 VA examination report and statements from the Veteran.

New evidence added to the record since the June 2004 rating decision, consists of private treatment records, Atlanta VA Medical Center treatment records and additional statements from the Veteran.  Specifically, a March 2010 application for benefits stated the Veteran experienced a knee injury during basic training and was treated at Ft. Knox in Kentucky.  

The Board finds the March 2010 application for benefits is new with the claim of entitlement to for a torn or lax cruciate ligament of the left knee, because it makes a contention not previously before VA decision makers.  The March 2010 application for benefits is also material to the claim of entitlement to service connection for a torn or lax cruciate ligament of the left knee, because it provides an indication of an in-service injury.  When the claim of entitlement to service connection for a torn, lax cruciate ligament of the left knee was denied by the RO on the merits in the October 1989 rating decision, it was denied in part, because service medical records were negative for treatment of or a diagnosis for a left knee injury.  

With respect to the January 2006 rating decision which denied the claim of entitlement to service connection arthritis of the left knee, the evidence of record included service treatment records and Atlanta VA Medical Center treatment records and statements from the Veteran.

New evidence added to the record since the January 2006 rating decision, consists of private treatment records, and additional statements from the Veteran.  Specifically, osteoarthritis was diagnosed in a December 2008 treatment record from Dr. E. F.  

The Board finds the December 2008 treatment record from Dr. E. F. is new with the claim of entitlement to service connection arthritis of the left knee, because it was not previously before VA decision makers.  The December 2008 treatment record also material to the claim of entitlement to service connection arthritis of the left knee because it provides evidence of a current disability.  When the claim was denied by the RO on the merits in the January 2006 rating decision, the claim of entitlement to service connection arthritis of the left knee, was denied in part, because no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  

Thus, the evidence detailed above with respect to both claims is new and relates to an unestablished fact necessary to substantiate the claims and it raises a reasonable possibility of substantiating the claims.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold in each claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claims of entitlement to service connection for arthritis of the left knee and entitlement to service connection f for a torn, lax cruciate ligament of the left knee, are reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a left knee disability to include arthritis and a torn, lax cruciate ligament are addressed further in the remand below.


ORDER

New and material evidence having been received, the claim for service connection for entitlement to service connection for arthritis of the left knee is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for entitlement to service connection for a torn, lax cruciate ligament of the left knee is reopened, and to that extent only, the appeal is granted.


REMAND

Based on the evidence, the Board finds it necessary to remand the claim of entitlement to service connection for a left knee disability to include arthritis and a torn or lax, anterior cruciate ligament, for a left knee VA examination.  The Board finds the September1989 VA examination, which addressed a left knee condition, inadequate, because the claims file and service treatment records were not available for the VA examiner's review, the VA examiner did not provide a nexus opinion and new diagnoses have been made since the examination conducted.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).   Additionally, the RO will have an opportunity to adjudicate the merits of the reopened claim specific arthritis of the left knee upon remand.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2013).  Here, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Organization as Veteran's Representative in February 2009, in favor of the National Association of County Veterans Service Officers.  The record does not reflect that the Veteran has revoked such appointment.  In this regard, the Board notes that when a Veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  

The absence of a VA Form 646 indicates that the Veteran was not afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600.  As such, on remand, the National Association of County Veterans Service Officers must be given an opportunity to offer a written argument on the Veteran's behalf, and this argument must be considered by the RO.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If a left knee disability is diagnosed, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disorder had its onset in active service or is otherwise related to active service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

4.  The RO must afford the Veteran's representative, the National Association of County Veterans Service Officers, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the claim on appeal before the case is returned to the Board for further appellate review.  The opportunity afforded, and any reply received, must be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


